              Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 1 of 12 PageID 31
Filing # 129712648 E-Filed 06/29/2021 12:23:29 PM


                                                                          IN THE CIRCUIT COURT OF THE
                                                                          9' JUDICIAL CIRCUIT, IN AND FOR
                                                                          ORANGE COUNTY, FLORIDA

                                                                          CASE NO.:
         PAIGE BARBIER,

                    Plaintiff,

         VS.


         SKANSKA USA CIVIL SOUTHEAST INC.,
         a Foreign Profit Corporation,



                                                              /

                                                           COMPLAINT

                    Plaintiff, PAIGE BARBIER ("Plaintiff), by and through the undersigned counsel, and

         hereby files this Complaint against Defendant, SKANSKA USA CIVIL SOUTHEAST INC.

         ("Defendant') and in support states        as   follows:

                                                 GENERAL ALLEGATIONS

               1.   This is   an   action by the Plaintiff for damages exceeding $30,000, excluding attorney fees

         or costs,   pursuant to the Florida Civil Rights Act of 1992, Florida Statutes, Chapter 760, et seq.

         ("FCRA") to redress injuries resulting from Defendant's unlawful, discriminatory treatment of

         Plaintiff; and for unpaid wages under the Fair Labor Standards Act, 29 U.S.C.                   §§ 201-219


         ("FLSA”).

         2.    Plaintiff is   a homosexual    female within a class of individuals protected by the FCRA.

         3.    Plaintiff currently is, and continues to be,         a   resident of Leon County, Florida; and   was   an


               employee of Defendant, performing duties as qualified personnel for the Defendant, within a

               company operated business facility, located in Orange County, Florida.
       Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 2 of 12 PageID 32




4.    Defendant is       a    Foreign Profit Corporation, duly authorized to conduct business in the State of

      Florida and Orange County, Florida.

5.    Defendant is       an    "employee pursuant to Florida Civil Rights Act of 1992, Fla. Stat. Section

      760.01, et seq., (hereinafter referred to as        "FCRA") since it employs fifteen     or more   employees

      for the applicable statutory period; and thus, it is subject to the employment discrimination

      provisions of the applicable statutes.

6.    Defendant is       a
                              "person" within the purview of the Florida Civil Rights Act of 1992, Fla Stat.

      Section 760.01, et seq.

7.    FLSA Jurisdiction is conferred           on   this Court by 28 U.S.C.   §   1337 and by 29 U.S.C. §216 (b).

8.    Venue is proper in Orange County, Florida, pursuant to Fla. Stat. Section 47.011, because all

      of the actions complained of herein occurred within the jurisdiction of the Ninth Judicial

      Circuit, In and for Orange County, Florida.

9.    Plaintiff timely filed         a   charge of employment discrimination with the Equal Employment

      Opportunity Commission (EEOC), the agency which is responsible for investigating claims

      of employment discrimination.

10.   All conditions precedent for the filing of this action before this Court have indeed been

      previously met, including the exhaustion of all pertinent administrative procedures and

      remedies.

                                               FACTUAL ALLEGATIONS

11.   Plaintiff is   a   homosexual female.

12.   Plaintiff started working for Defendant              as a   Quality Control Supervisor / Administrative

      Assistant on       or   about February 10, 2020.

13.   Plaintiff worked an average of 60-70 hours per week.
       Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 3 of 12 PageID 33




14.   Throughout her employment, Plaintiff regularly worked in                excess   of forty (40) hours per week

      in a given workweek.

15.   At all times material hereto, Defendants had           or   should have had full knowledge of all hours

      worked by Plaintiff, including those hours worked by Plaintiff in excess of forty (40) in a given

      work week.

16.   Plaintiff worked approximately 10-20 hours a week off-the-clock for Defendant and was                  never


      paid one-and-one-half times her regular rate of pay for those off-the-clock hours.

17.   Accordingly, Plaintiff        was not   paid at the proper overtime rate for hours worked in       excess   of

      forty (40) per week,     as   proscribed by the laws of the United States.

18.   Plaintiff   was   the only female in her division.

19.   On   or   about June 6, 2020, Mr. Martinelli informed Plaintiff that her new safety manager was

      Robert Mellette. In the       room   was also   Dan Holyt at this time.

20. Plaintiff was put on one month of probation, even though Plaintiff had done nothing wrong.

21. After the meeting Mr. Martinelli changed Plaintiff              s   weekly hours from 60 to 50, and required

      Plaintiff to notate everything Plaintiff would do           on a   weekly basis.

22. Mr. Martinelli required that Plaintiff send her hours to him through email.

23. Plaintiff was told that she was supposed to get a raise after 90 days and an evaluation.

24. Plaintiff asked Mr. Martinelli about the raise and the evaluation, but her question was

      dismissed.

25. Plaintiff got more certifications making her more              qualified for the job.

26. Plaintiff kept asking Mr.         Holyt and Mr. Martinelli about        a raise.


27. Mr.    Holyt reached out to the Human Resources Department to ask about giving Plaintiff                      a


      raise, but nothing happened.
     Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 4 of 12 PageID 34




28. In the midyear review Plaintiff was told that she was not     performing well, but she was not told

    why her review was lower than her other male coworkers.

29. After that Plaintiff was   working off the clock under the orders of her bosses.

30. Plaintiff worked from 6 pm to 6 am, but was required to do work related tasks at home. Plaintiff

    was not    paid for work duties done outside of work.

31. On one occasion, Mr. Martinelli accused Plaintiff of        falsifying her hours and "stealine the

    work truck.

32. These abusive remarks were not experienced        by her male coworkers for similar behavior.

33. A coworker by the name of Frank Hurtz took his truck to Ocala, but did not get written up.

34. Plaintiff had to take her truck 5-10 minutes away from the              job site because of family

    emergency. Even though this      was a   family emergency, Plaintiff   was   written up for this.

35. Plaintiff reached out to Liz a member of the Human Resources Department and spoke to her

    about how Plaintiff felt mistreated.

36. Mr. Mellette asked Plaintiff about her sexual orientation, which made Plaintiff feel very

    uncomfortable.

37. On or about November 19, 2020, Plaintiff sent her letter of resignation to Mr.          Holyt and Mr.

    Mellette, notifying them of her two-week notice. Plaintiff had no choice but to quit, due to the

    treatments that she received from Defendant. Plaintiff was constructively discharged in this

    manner.


38. On or about November 20, 2020, Plaintiff was terminated.

39. On   or   about Decernber 13, 2020, Plaintiff filed   a   Charge of Discrirnination with the Equal

    Employment Opportunity Commission ("EEOC") and the Florida Commission                       on   Human

    Relations ("FCHR")
      Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 5 of 12 PageID 35




           COUNT I               —
                                      SEX DISCRIMINATION              IN VIOLATION             OF THE FCRA

    40. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-39 above as

if set out in full herein.

    41. Plaintiff is     a   member of           a   protected class under the FCRA.

    42. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

because of Plaintiff         s       sex   and subjected the Plaintiff to sex-based animosity.

    43. Such discrimination was based upon the Plaintiff                     s   sex   in that Plaintiff would not have

been the object of discrimination but for the fact that Plaintiff is a woman.

    44. Defendant's conduct complained of herein was willful                            and in disregard of Plaintiff       s




protected rights. Defendant and its supervisory personnel                    were      aware   that discrimination   on   the

basis of Plaintiff   s    sex was           unlawful but acted in reckless disregard of the law.

    45. At all times material hereto, the employees exhibiting discriminatory conduct towards

Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff                              s




employment with the Defendant.

    46. Defendant retained all employees who exhibited discriminatory conduct toward the

Plaintiff and did    so      despite the knowledge of said employees engaging in discriminatory actions.

    47. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,

has been exposed to          ridicule and embarrassment, and has suffered emotional distress and damage.

    48. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

representatives, and the Defendant's failure to make prompt remedial action to prevent continued

discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state and/or

federal law.
      Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 6 of 12 PageID 36




    49. The actions of the Defendant and/or its agents were               willful, wanton, and intentional, and

with malice      or   reckless indifference to the Plaintiff   s   statutorily protected rights.

    50. Plaintiff has suffered and will continue to suffer both irreparable                   injury and compensable

damages as    a   result of Defendant's discriminatory practices unless and until this Honorable Court

grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        A. Adjudge and decree that Defendant has violated the FCRA, and has done                         so   willfully,

             intentionally, and with reckless disregard for Plaintiff           s   rights;

        B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'


             adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

             employment practices described herein;

        C.   Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

        D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant,       or   in lieu of reinstatement, award front pay;

        E. Award Plaintiff the costs of this action, together with a reasonable                   attorneysfees; and

        F. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.



  COUNT II- SEXUAL ORIENTATION                        DISCRIMINATION                IN VIOLATION         OF THE
                                                      FCRA

    51. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-39 above as

if set out in full herein.
     Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 7 of 12 PageID 37




    52. Plaintiff is      a   member of    a   protected class under the FCRA.

    53. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

because of Plaintiff           s   sexual orientation and subjected the Plaintiff to sexual-orientation-based

animosity.

    54. Such discrimination was based upon the Plaintiff                   s   sexual orientation in that Plaintiff

would not have been the object of discrimination but for the fact that Plaintiff is homosexual.

    55. Defendant's conduct complained of herein was willful                       and in disregard of Plaintiff      s




protected rights. Defendant and its supervisory personnel                 were   aware   that discrimination   on   the

basis of Plaintiff    s    sexual orientation was unlawful but acted in reckless disregard of the law.

    56. At all times material hereto, the employees                 exhibiting discriminatory conduct towards

Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff                        s




employment with the Defendant.

    57. Defendant retained all employees who exhibited discriminatory conduct toward the

Plaintiff and did     so      despite the knowledge of said employees engaging in discriminatory actions.

    58. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,

has been exposed to           ridicule and embarrassment, and has suffered emotional distress and damage.

    59. The conduct of Defendant,               by and through the conduct of its agents, employees, and/or

representatives, and the Defendant's failure to make prompt remedial action to prevent continued

discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state and/or

federal law.

    60. The actions of the Defendant and/or its agents were                 willful, wanton, and intentional, and

with malice    or   reckless indifference to the Plaintiff      s   statutorily protected rights.
      Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 8 of 12 PageID 38




    61. Plaintiff has suffered and will continue to suffer both irreparable                    injury and compensable

damages as   a   result of Defendant's discriminatory practices unless and until this Honorable Court

grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        G. Adjudge and decree that Defendant has violated the FCRA, and has done so                         willfully,

             intentionally, and with reckless disregard for Plaintiff            s   rights;

        H. Enter    a   judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

             adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

             employment practices described herein;

        I.   Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

        J.   Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant,     or   in lieu of reinstatement, award front pay;

        K. Award Plaintiff the costs of this action, together with               a reasonable      attorneysfees; and

        L. Grant Plaintiff such additional relief             as   the Court deems just and proper under the

             circumstances.


         COUNT III -FAILURE TO PAY WAGES IN VIOLATION                                        OF THE FLSA


62. Plaintiff reasserts the allegations in Paragraphs 1-39 as if          fully      set   forth herein.

63. This action is brought        by Plaintiff to   recover   from Defendant unpaid minimum wage and/or

    overtime compensation,          as   well   as an   additional amount   as    liquidated damages, costs, and

    reasonable attorney's fees under the provisions of the FLSA.
        Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 9 of 12 PageID 39




64. At all times pertinent to this Complaint, Defendant had two or more               employees who regularly

    handled goods and/or materials which had been sold and transported from                  across   state lines of

    other states, and Defendant obtains and solicits funds from non-Florida sources, accepts funds

    from non-Florida sources,        uses   telephonic transmissions going           over   state lines to do its

    business, transmits funds outside the State of Florida, and otherwise regularly engages in

    interstate commerce, particularly with respect to its employees.

65. Upon information and belief, at all times material hereto, the annual gross revenue                            of

    Defendant exceeded $500,000 per              annum   on its own, or as   part of a   joint enterprise. To the
    extent that Defendant operated as part of a joint enterprise with other companies which are as


    yet unknown but may become known through further discovery, they performed related

    activities, under the   common    control of the individual defendant(s), and for           common      business

    purposes related to the work performed by Plaintiff

66. By reason     of the foregoing, Defendant is and was, during all times hereafter mentioned,                    an


    enterprise engaged in commerce          or   in the production of goods for      commerce    as   defined in §§

    3   (r) and 3(s) of the FLSA, 29 U.S.C.        §   203(r) and 203(s).

67. Plaintiff seeks to recover   for unpaid wages accumulated from the date of hire and/or from three

    (3) years from the date of the filing of this complaint.

68. Defendant knew and/or showed reckless disregard of the provisions of the FLSA concerning

    the payment of minimum and/or overtime wages as required by the FLSA and remain owing

    Plaintiff these wages since the commencement of Plaintiff                s   employment with Defendant          as


    set   forth above. As such, Plaintiff is entitled to      recover   double damages.

          WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant have violated the FLSA and has done                     so   willfully,
     Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 10 of 12 PageID 40




             intentionally and with reckless disregard for Plaintiff   s   rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and


             unpaid overtime wage compensation for hours worked in              excess   of forty (40) each

             week, with interest;

        C.   Award Plaintiff   an   equal amount in double damages/liquidated damages;

        D. Award Plaintiff the costs of this action, together with     a   reasonable attorneysfees; and

        E. Grant Plaintiff such additional relief as the Court deems           just and proper under the

             circumstances.

                   COUNT IV         —
                                        RETALIATION     IN VIOLATION          OF FCRA

    69. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-39 above as

if set out in full herein.

    70. By the conduct describe above, Defendant retaliated against Plaintiffs for exercising rights


protected under the FCRA.

    71. Defendant's conduct complained of herein was willful               and in disregard of Plaintiffs'


protected rights. Defendant and its supervisory personnel       were   aware    that discrimination   on   the

basis of race was unlawful but acted in reckless disregard of the law.

    72. As a result of Defendant's actions, as alleged herein, Plaintiffs have been deprived of rights,

have been exposed to ridicule and embarrassment, and they have suffered emotional distress and


damage.

    73. The conduct of Defendant,         by and through the conduct of its agents, employees, and/or

representatives, and the Defendant's failure to make prompt remedial action to prevent continued

discrimination against Plaintiffs, deprived Plaintiffs of statutory rights under federal law.

    74. The actions of Defendant and/or its agents were      willful, wanton, and intentional, and with
     Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 11 of 12 PageID 41




malice   or   reckless indifference to Plaintiffsstatutorily protected rights, thus entitling Plaintiffs to

damages in the form of compensatory and punitive damages pursuant to federal law, to punish the

Defendant for its actions and to deter it, and others, from such action in the future.

    75. Plaintiffs have suffered and will continue to suffer both irreparable              injury and compensable

damages as      a   result of Defendant's discriminatory practices unless and until this Honorable Court

grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FCRA, and has done                    so   willfully,

               intentionally, and with reckless disregard for Plaintiff      s   rights;

         B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'


               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

         C.    Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

         D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

               full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant,    or   in lieu of reinstatement, award front pay;

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.

                                                JURY DEMAND

                    Plaintiff demands trial by jury of all issues triable   as   of right by jury.
    Case 6:21-cv-01325 Document 1-3 Filed 08/13/21 Page 12 of 12 PageID 42




Dated this   29   day of June, 2021
                                         Respectfully submitted,

                                         REMER & GEORGES-PIERRE, PLLC
                                         COURTHOUSE TOWER
                                         44 West Flagler Street, Suite 2200
                                         Miami, Florida 33130
                                         Tel. (305) 416-5000
                                         E-Mail: agp@rgpattorneys.com
                                                mhorowitz@rgpattorneys.com

                                         /s/: Anthony M. Georges-Pierre
                                         Anthony M. Georges-Pierre, Esq.
                                         Florida Bar Number: 0533637
                                         Max L. Horowitz, Esq.
                                         Florida Bar Number: 118269
